THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities Lincoln InvestmentSolutionsSM Variable Annuity Supplement dated January 17, 2017 This supplement to the prospectus for your individual variable annuity contract outlines changes to certain provisions of your individual annuity contract. This supplement is for informational purposes and requires no action on your part. OVERVIEW This supplement outlines changes to the Investment Requirements for i4LIFE® Advantage Select Guaranteed Income Benefit. The current percentages allowed under Groups 1 and 2 of the Investment Requirements will be adjusted. For rider elections on or after August 29, 2016, investments under Group 1 must be at least 30% of Contract Value (or Account Value under i4LIFE® Advantage), and investments under Group 2 cannot exceed 70% of Contract Value (or Account Value under i4LIFE® Advantage). These changes result in the following revisions to your prospectus.All other provisions of your prospectus remain unchanged. DESCRIPTION OF CHANGES The following discussion describes changes that are incorporated into the specified section of your prospectus. The Contracts – Investment Requirements - The following information outlines a change to the “Investment Requirements for other Living Benefit Riders” section of your prospectus. These Investment Requirements do not replace the Investment Requirements you may be subject to under another existing Living Benefit Rider. Investment Requirements for Other Living Benefit Riders – For elections ofi4LIFE® Advantage Select Guaranteed Income Benefit on or after August 29, 2016, investments under Group 1 must be at least 30% of Contract Value (or Account Value under i4LIFE® Advantage), and investments under Group 2 cannot exceed 70% of Contract Value (or Account Value under i4LIFE® Advantage). There are no changes to the subaccounts listed in each group. Please keep this Supplement for future reference.
